DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 2/28/2022 has been entered. Claims 1, 2, 4-9, 15 and 17 remain pending in the application. Applicant’s amendments to the claims have overcome each and every 112(b) rejection previously set forth in the non-final Office Action mailed 12/2/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a processing chamber” and claim 6 recites “a first processing chamber, a second processing chamber, a third processing chamber, and a fourth processing chamber.” However, it is unclear if the processing chamber of claim 1 is one of the processing chambers recited in claim 6 or if the processing chambers are in addition to. For examination purposes, “a first processing chamber” is considered to be the same processing chamber recited in claim 1. Claim 7 is rejected by virtue of their dependence on a rejected base claim.
Claim 1 recites “a buffer module” and claim 6 recites “a first buffer module, a second buffer module and a third buffer module.” However, it is unclear if the buffer module of claim 1 is one of the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2011/0278997, hereinafter Wilkins in view of United States Patent No. 6,974,197, hereinafter Henry.
Regarding claim 1, Wilkins teaches a sealed chamber (abstract) comprising: a processing chamber (the middle item of right item 2c) sealed from the outside air (abstract), including an extended glove front (item 5) coupled to and extending from a front face of the processing chamber (figures 1 and 
Wilkins fails to teach the buffer module having a side door to insert a test subject, an inner door to access the processing chamber, and an airlock system capable of modifying the air content within the buffer module.
Henry teaches a glovebox and filtration system which has a buffer module (Henry, item 51) which has a side door (Henry, item 53), an inner door (Henry, item 56) and an airlock system (Henry, item 62 and 72) capable of modifying the air content within the buffer module so that items can be introduced and removed from the interior of the glovebox (Henry, column 5, lines 11-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a side door, an inner door and an airlock system to the buffer module of Wilkins because it would allow for items to be introduced and removed from the interior of the glovebox (Henry, column 5, lines 11-16).
Regarding claim 2, Wilkins teaches further comprising a second processing chamber (lower box of item 2b) that includes a door hingedly coupled to a front face of second processing chamber (figures 1 and 9), the door further including a single glove (paragraph [0053]) that extends inwardly into the second processing chamber (figure 9).
Regarding claim 5, Wilkins and Henry teach all limitations of claim 1; however, they are silent as to how much the glove front extends from the front face of the at least one processing chamber.

Regarding claim 9, Wilkins teaches wherein the holder includes a second tube (paragraph [0033]) configured to allow for the injection of test subjects (intended use MPEP § 2114 (II)).
Regarding claim 17, Wilkins teaches wherein the sealed chamber is maintained under hypoxic conditions (paragraph [0043]).

Claims 4, 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins and Henry as applied to claim 3 above, and further in view of United States Patent No. 5,730,777, hereinafter Peterson.
Regarding claim 4, Wilkins and Henry teach all limitations of claim 3; however, they fail to teach an incubator bank module adjacent to the processing chamber, wherein the incubator bank module is coupled to a controller.
Peterson teaches a sealed system which has an incubator bank module (Peterson, column 1, lines 13-18) adjacent to at least one of the processing chambers (Peterson, column 1, lines 55-60) which is coupled to a controller (Peterson, item 10, column 19, line 2) so that cultures can be removed from an incubator in controlled environments (Peterson, column 4, lines 36-45).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added an incubator bank adjacent to the at least one processing chamber which is coupled to the controller because it would allow for cultures to be removed from an incubator in controlled environments (Peterson, column 4, lines 36-45).
Regarding claim 6, Wilkins teaches further comprising a first processing chamber (the middle box of right item 2c), a second processing chamber (the bottom box of item 2b), a third processing chamber (the middle box of left item 2c), and a fourth processing chamber (the top boxy of left item 2c); a first buffer module (item 2a), a second buffer module (the bottom box of item 2c), and a third buffer module (the top box of item 2b); and the first processing chamber is adjacent to the first and second buffer modules (figure 1), the second processing chamber is adjacent to the second and third buffer modules 
Regarding claim 7, modified Wilkins teaches wherein the incubator bank module is adjacent to the second processing chamber (see supra).

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilkins and Henry as applied to claim 1 above, and further in view of United States Patent No. 5,641,457, hereinafter Vardanega.
Regarding claim 8, Wilkins and Henry teach all limitations of claim 1; however, they fail to teach wherein the processing chamber further includes a plurality of apertures in a rear face of the processing chamber.
Vardanega further teaches four openings (Vardanega, items 701-704) on the rear face (Vardanega, item 700) of the processing chamber so that a power line input and a data output line can be installed through the openings so that the lines can be sealed and maintain the sterility of the chamber (Vardanega, column 25, lines 8-28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a plurality of apertures in the rear face of the processing chamber because it would allow for a power line input and a data output line can be installed through the openings so that the lines can be sealed and maintain the sterility of the chamber (Vardanega, column 25, lines 8-28).
Regarding claim 15, Wilkins further teaches assorted processing equipment (items 15, 19, 20 and 21) within a processing chamber (paragraph [0061]); however, Wilkins and Henry fail to teach the processing chambers includes a cell sorter.
Vardanega teaches a cell sorter which is within an isolation chamber so that the system can be sterilized in the isolation chamber before cells are measured and sorted and ensures that the isolation chamber is maintained at a pressure above (or alternatively, below) atmospheric pressure during the measuring and sorting of the biological cells (Vardanega, abstract).
.

Response to Arguments
Applicant’s arguments, see pages 4-5, filed 2/28/2022, with respect to the rejection(s) of claim(s) 1-3, 5, 6, 8-11 and 14-17 under 103(a) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Wilkins and Henry.
Regarding applicant’s argument that Wilkins does not disclose a holder is not found persuasive. The claim provides no specific structure as to what the holder is other than it is capable of holding a test subject. The trolleys and carts as described in Wilkins would be capable of holding a test subject.
In response to applicant's argument that the holder is not capable of holding a test subject which allows the test subject to breathe during an injection process, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the trolleys or carts would be capable of holding a test subject and as the claim does not specify a time frame or extent of breathing, even in an environment with a low oxygen atmosphere a test subject would be capable of taking at least one breath.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796